Filed:    February 12, 1996


                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT



                             No. 95-1149
                             (CA-93-147)



Kelly L. Dunk, etc., et al,

                                            Plaintiffs - Appellants,

           versus

United States of America,

                                                 Defendant - Appellee.




                              O R D E R


           The Court amends its opinion filed January 30, 1996, as

follows:
           On page 2, first paragraph, line 2 -- the word "Corp" is

corrected to read "Corps."

                                       For the Court - By Direction



                                           /s/ Bert M. Montague

                                                      Clerk
UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

KELLY L. DUNK, Estate of the
foregoing; TED BLADY,
Administrator for the estate of Kelly
L. Dunk; LUCINDA BLADY,
Administrator for the estate of Kelly
                                                              No. 95-1149
L. Dunk,
Plaintiffs-Appellants,

v.

UNITED STATES OF AMERICA,
Defendant-Appellee.

Appeal from the United States District Court
for the Eastern District of North Carolina, at Raleigh.
James C. Fox, Chief District Judge.
(CA-93-147)

Argued: September 29, 1995

Decided: January 30, 1996

Before RUSSELL and WIDENER, Circuit Judges, and
CHAPMAN, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Ernest J. Wright, MOORE & WRIGHT, Jacksonville,
North Carolina, for Appellants. Fenita Talore Morris, Assistant
United States Attorney, UNITED STATES ATTORNEY'S OFFICE,
Raleigh, North Carolina, for Appellee. ON BRIEF: Janice McKenzie
Cole, United States Attorney, Stephen A. West, Assistant United
States Attorney, Raleigh, North Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

On July 17, 1990, Robert Z. Dunk, a corporal in the United States
Marine Corps, fatally shot his wife, Kelly L. Dunk, and then took his
own life. After this tragedy, the estate of Kelly L. Dunk sued the gov-
ernment under the Federal Tort Claims Act, 28 U.S.C. § 2671, et seq,
for wrongful death. The district court granted summary judgment in
favor of the government. We agree with the district court that the gov-
ernment is not responsible for Cpl. Dunk's actions and therefore
affirm the decision of the district court.

I.

Corporal Robert Dunk and Kelly Dunk were married on August 15,
1985. On November 26, 1985, Cpl. Dunk enlisted in the United States
Marine Corps and was stationed in Quantico, Virginia. Cpl. Dunk was
an abusive husband, and he received routine counseling regarding his
acts of domestic violence. While stationed at Quantico, the Dunks had
two children. On December 22, 1988, the Dunks transferred to Camp
Lejeune, North Carolina and were assigned family quarters in Jack-
sonville, North Carolina. Dunk's acts of domestic violence continued
after their move, and the military police had to intervene in numerous
domestic disturbances.

In June 1990, Kelly Dunk decided to leave her husband but did not
tell him of her decision, fearing that he would kill her. Mrs. Dunk

                    2
retained an attorney and filed for divorce on June 27. She also
received a protective order that prevented Cpl. Dunk from communi-
cating with her, going to her residence, or harassing her. After the
hearing on the protective order, Cpt. Swingler, Cpl. Dunk's com-
manding officer, ordered Dunk to stay away from his wife. He moved
Cpl. Dunk into the barracks with another marine.

On July 2, 1990, Cpl. Dunk told Cpl. Jim Dabney that he intended
to kill his wife. That same day, Cpl. Dunk picked up his wife after
work, threatened to kill her, and drove off the military base with her.
Mrs. Dunk was able to convince her husband that she would go back
with him, and they returned to Camp Lejeune. Upon their arrival, Cpl.
Dunk was arrested at the main gate.

Cpt. Swingler took Cpl. Dunk to the emergency room for an evalu-
ation of his mental status. Cpl. Dunk discussed his depression and
marital problems with Dr. Seneca T. Ferry, a psychologist, and Frank
Lovato, Jr., a physician's assistant. Neither Ferry nor Lovato was a
psychiatrist. Based on their evaluation, they released Cpl. Dunk to
return to full duty. They also referred him to a psychiatrist, Dr.
Boone, but Cpl. Dunk never went to his appointment with Dr. Boone.

The kidnapping prompted Mrs. Dunk to file a complaint against
her husband for threatening to kill her. On July 6, 1990, a state magis-
trate signed a warrant for Cpl. Dunk's arrest. On July 17, 1990, Mrs.
Dunk withdrew her complaint against Cpl. Dunk, and the warrant and
charges were dropped. That same evening, Cpl. Dunk purchased a .44
caliber Smith & Wesson magnum pistol from Major Frank Ray King.
According to Major King, Cpl. Dunk was polite and cordial when he
purchased the handgun; Cpl. Dunk explained that "he and his wife
shoot a lot and that they had two other pistols." After purchasing the
weapon, he went to the family residence where Mrs. Dunk was doing
laundry. Mrs. Dunk allowed Cpl. Dunk to enter the house.

That night, Cpl. Dunk fatally shot Mrs. Dunk twice in the head. He
then shot himself, committing suicide. The killings occurred in front
of the two children, Robert Z. Dunk and Theodore Z. Dunk.

In the aftermath of this tragedy, Ted and Lucinda Blady became the
co-guardians of the children. On July 9, 1991, the estate filed a claim

                    3
with the Navy Legal Services Office for the wrongful death of Kelly
Dunk. The Department of the Navy denied the administrative claim
on May 6, 1993. Subsequently, the Bladys became the administrators
of the estate.

On November 5, 1993, the Bladys, as administrators of the estate,
filed this action under the Federal Tort Claims Act, 28 U.S.C. § 2671,
et seq., in the United States District Court for the Eastern District of
North Carolina. On September 16, 1994, the government filed a
motion for summary judgment. Upon receipt of the estate's brief in
opposition, the district court held a telephone conference with the par-
ties. The district court granted summary judgment in favor of the gov-
ernment on November 8, 1994. The estate appeals.

II.

This Court reviews de novo the district court's granting or denying
of summary judgment. Lone Star Steakhouse & Saloon, Inc. v. Alpha
of Virginia, Inc., 43 F.3d 922, 928 (4th Cir. 1995). Summary judg-
ment is appropriate where the record shows that "there is no genuine
issue as to any material fact and that the moving party is entitled to
a judgment as a matter of law." Fed. R. Civ. P. 56(c).

In an action against the government under the Federal Tort Claims
Act, federal courts apply "the law of the place where the act or omis-
sion occurred." 28 U.S.C. § 1346(b). Thus, North Carolina law
applies in this case. In order to recover in a negligence action under
North Carolina law, a plaintiff must show "an actionable duty, a
breach of the duty, actual and proximate causation, and damages."
Cantrell v. United States, 735 F. Supp. 670, 672 (E.D.N.C. 1988) (cit-
ing Southerland v. Kapp, 295 S.E.2d 602, 603 (N.C. Ct. App. 1982)).

After reviewing the record of evidence, we conclude that the plain-
tiff cannot show the government or any member of the Marine Corps
had an affirmative duty to take any action that would have prevented
the tragedy that befell Mrs. Dunk. First, the Marine Corps medical
personnel who examined Cpl. Dunk before the murder did not have
a duty either to confine him or to commit him involuntarily to hospi-
talization. This Court has held that, under North Carolina law, psychi-
atrists and other mental health professionals do not have a duty to

                    4
involuntarily commit patients they believe to be dangerous. Currie v.
United States, 836 F.2d 209, 212-14 (4th Cir. 1987) (holding that Vet-
erans Administration Hospital psychiatrists had no duty to seek the
involuntary commitment of a patient they believed to be dangerous,
and that the psychiatrists were not negligent in failing to commit
when the patient subsequently killed the plaintiff's decedent). If a
trained psychiatrist, believing a patient to be dangerous, has no duty
to seek the involuntary commitment of that patient, then it follows
that a non-psychiatrist who is unaware of a patient's impending dan-
gerousness should have no duty to seek the involuntary commitment
of that patient. In the instant case, neither Dr. Ferry nor Mr. Lovato,
both of whom examined Cpl. Dunk on July 2, 1990 when he returned
to Camp Lejeune after kidnapping his wife, was a psychiatrist. Nei-
ther suspected that Cpl. Dunk harbored suicidal or homicidal inten-
tions. Because we find that Ferry and Lovato had no duty to seek the
involuntary commitment of Cpl. Dunk, we conclude that Kelly
Dunk's estate cannot hold the government liable for their failure to
commit Cpl. Dunk to hospitalization.

Second, we find that no member of the Marine Corps had a duty
to warn Mrs. Dunk of Cpl. Dunk's potential for violence. Although
neither this court nor any North Carolina court has yet to decide
whether North Carolina law imposes a duty on mental health pro-
fessionals to warn potential and identifiable victims of possible vio-
lence by mentally ill patients, see Cantrell, 735 F. Supp. at 674, we
maintain that, should such a duty exist, there is no duty to warn a
potential victim of another's violent behavior when the victim is
already aware of the danger, id.; Moye v. United States, 735 F. Supp.
179, 181 (E.D.N.C. 1990). Cpl. Dunk had undergone several psychi-
atric evaluations by Marine Corps psychiatrists during his military
service. The Marine Corps knew about his history of violence towards
his wife. As the victim of Cpl. Dunk's violence, however, Mrs. Dunk
also knew about her husband's violent tendencies. When she filed for
divorce on June 27, 1990, she already feared that her husband would
attempt to kill her. On July 2, Cpl. Dunk kidnapped Mrs. Dunk and
threatened to kill her. Mrs. Dunk already knew of her husband's
potential for violence. The Marine Corps, therefore, did not have a
duty to warn her about a danger of which she was already well aware.

Third, the Marine Corps police did not have a duty to provide con-
tinual police protection to Mrs. Dunk. Under the general common law

                    5
rule, known as the public duty doctrine, "a municipality and its agents
act for the benefit of the public, and therefore, there is no liability for
the failure to furnish police protection to specific individuals."
Braswell v. Braswell, 410 S.E.2d 897, 901 (N.C. 1991). However,
there are two generally recognized exceptions to the public duty doc-
trine. A government entity has an affirmative duty to provide police
protection to a particular individual where (1) a special relationship
between the police and that individual exists, or (2) the police have
expressly promised to protect the individual. Id. at 902.

Kelly Dunk did not fall under either exception to the public duty
doctrine. She did not have a special relationship with the military
police. She was merely the wife of a Marine Corps servicemember
and a resident on a military base, a status no different from that of any
other citizen living in military housing. The "special relationship"
exception covers persons with a closer relationship to the military
police, such as "state's witness[es] or informant[s] who ha[ve] aided
law enforcement officers . . . ." Id. Furthermore, the military police
did not expressly promise Mrs. Dunk that they would protect her from
her husband. Although Mrs. Dunk had a restraining order against her
husband, that order did not constitute an express promise by the mili-
tary police to protect Mrs. Dunk from her husband. The restraining
order simply authorized the military police to arrest Cpl. Dunk if he
violated the restraining order. We therefore conclude that the military
police had no duty to guard Mrs. Dunk continually to ensure that Cpl.
Dunk did not harm his wife.

Fourth, the Marine Corps was not negligent merely because one of
its officers, Major King, sold Cpl. Dunk the weapon he used to mur-
der his wife and to take his own life. Assuming that the Marine Corps
would be liable for Major King's negligence,* Major King did not act
_________________________________________________________________

* If Major King were negligent in selling a firearm to Cpl. Dunk, it is
not clear that the Marine Corps would be liable for Major King's action.
Major King's assigned duties with the Marine Corps did not include the
selling of firearms, and Cpl. Dunk was not required to have a handgun
to perform his duties as a marine. The sale of the gun was simply a pri-
vate transaction between Major King and Cpl. Dunk. For these reasons,
the Marine Corps may not be liable for Major King's action in selling a
firearm to Cpl. Dunk. We need not decide this issue, however, because
we conclude that Major King did not act negligently in selling a firearm
to Cpl. Dunk.

                     6
negligently in selling a gun to Cpl. Dunk. Although we have found
no North Carolina case on the issue, courts in other states have held
that sellers of firearms have a general common law duty not to sell
firearms to persons who display signs of mental incompetence. Peek
v. Oshman's Sporting Goods, Inc., 768 S.W.2d 841, 847 (Tex. Ct.
App. 1989) (holding that sellers of firearms can be liable to third par-
ties "where the prospective purchaser's manifest behavior or comport-
ment have put the seller on notice that the purchaser, if possessed of
a firearm, would forseeably pose a danger to third persons"); Phillips
v. Roy, 431 So.2d 849, 853 (La. Ct. App. 1983) (holding that, at a
minimum, "the salesperson should spend a reasonable time in observ-
ing the customer, watching carefully for any signs of mental distur-
bance or instability which would tend to alert the average individual
to the possibility of problems in this area which would require some
further inquiry"); see also Bernethy v. Walt Failor's, Inc., 653 P.2d
280, 283 (Wash. 1982); Angell v. F. Avanzini Lumber Co., 363 So.2d
571, 572 (Fl. Dist. Ct. App. 1978). Major King, however, did not
notice any erratic behavior in Cpl. Dunk when he sold him the gun.
Cpl. Dunk was polite and cordial, and he explained that he and his
wife liked to shoot and owned two other pistols. Because Cpl. Dunk
did not exhibit any erratic behavior that would have caused a reason-
able person to suspect that he was mentally disturbed, Major King
was not negligent in selling Cpl. Dunk a firearm.

Finally, the Marine Corps was not negligent for inadequately
supervising Cpl. Dunk or for retaining Cpl. Dunk as a marine even
though it knew of his history of domestic violence. Under the doctrine
of respondeat superior, an employer may be liable for the wrongful
acts of its employee if the employer authorized or ratified the act, or
if the employee committed the act within the scope of his employ-
ment. O'Connor v. Corbett Lumber Corp., 352 S.E.2d 267, 270 (N.C.
Ct. App. 1987). For wrongful acts that the employer did not authorize
or ratify and that the employee did not commit within the scope of
employment, "employers have been held independently liable under
the doctrine of negligent hiring or retention of incompetent or unfit
employees." Id.

In Braswell v. Braswell, 410 S.E.2d 897 (N.C. 1991), the North
Carolina Supreme Court held that a sheriff was not liable for negli-
gent supervision and retention of a deputy who killed his estranged

                    7
wife before taking his own life. In that case, the sheriff knew that the
deputy had physically abused his wife in the past and that he had
threatened her with a gun. However, the deputy's domestic problems
did not affect his job performance as a law enforcement officer; on
the job, he remained stable and even-tempered. Id. at 903-04. The
court concluded that the sheriff's actions or inactions were not the
proximate cause of wife's death. Id. at 904-05. According to the
court, the evidence showed that the deputy "had firmly made up his
mind to kill [his wife] and was willing to, and in fact intended to, give
up his own life in the process. That being so clearly the case, there
simply was little [that the sheriff] could have done, acting within the
constraints placed upon him by law, to prevent the killing in this
case." Id. at 905.

Similarly, in the instant case, the Marine Corps is not liable for
Cpl. Dunk's murder of his estranged wife. Although the Marine Corps
knew of Cpl. Dunk's history of violence toward his wife, his domestic
problems did not affect his job performance. He performed his duties
as a marine competently, and he was not otherwise violent or unsta-
ble. Furthermore, Cpt. Swingler, his superior officer, took appropriate
steps to ensure that Cpl. Dunk comply with the restraining order
against him. He ordered Cpl. Dunk to obey the order, and he moved
Cpl. Dunk out of the family residence and into the barracks. By July
17, 1990, Cpl. Dunk had decided to murder his wife and to take his
own life in the process. There was nothing that Cpt. Swingler or any
other superior officer could have done to prevent the murder.

III.

We recognize that Kelly Dunk was the unfortunate victim of a ter-
rible tragedy. But we emphasize that Cpl. Dunk was the wrongdoer,
not the Marine Corps. The Marine Corps cannot be held liable for
failing to prevent Cpl. Dunk from murdering his wife, an action it
probably could not have prevented had it intervened further in the
Dunks' affairs. For the foregoing reasons, we affirm the district
court's granting of summary judgment in favor of the government.

AFFIRMED

                    8